*1098Appeal and cross appeal from a judgment of the Supreme Court, Genesee County (Robert C. Noonan, A.J.), entered March 12, 2003. The judgment was entered upon a jury verdict in favor of plaintiff in a personal injury action.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed without costs.
Memorandum: Plaintiff commenced this action seeking damages for injuries sustained by her daughter when her hand was caught in the spinning portion of a ride at an amusement park owned and operated by defendant, and the jury returned a verdict in favor of plaintiff. Supreme Court properly denied plaintiffs motion to set aside the award of damages for past and future pain and suffering and denied defendant’s cross motion to reduce the award of damages for future pain and suffering. The jury’s award of $35,000 for past pain and suffering and $150,000 for future pain and suffering does not deviate materially from what would be reasonable compensation for the severing of the left ring and middle fingers at the second joint (see CPLR 5501 [c]; Yondt v Boulevard Mall Co., 306 AD2d 884 [2003]). Furthermore, the jury’s limitation of damages for future pain and suffering to a period of 17 years does not deviate materially from what would be reasonable compensation (see Yondt, 306 AD2d at 885). Present—Pigott, Jr., P.J., Fine, Wisner, Scudder and Lawton, JJ.